UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7359


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,
          v.

DAVID CLARENCE WARD,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:02-cr-00063-MR-1)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David Clarence Ward, Appellant Pro Se.       Donald David Gast,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Clarence Ward appeals from the district court’s

order denying his motion to reopen his criminal case.                          Ward

asserted that his felon in possession of a firearm conviction

was    a   lesser      included    offense   of   his    armed      bank    robbery

conviction.      However, neither the federal statutes nor the Rules

of    Criminal   and    Appellate    Procedure    provide     for   a   motion   to

reopen or a motion for reconsideration in a criminal case.                     Ward

must seek relief under 28 U.S.C.A. §§ 2241, 2255 (West Supp.

2012).     United States v. Breit, 754 F.2d 526, 530–31 (4th Cir.

1985).     Accordingly, we affirm the order of the district court.

We    dispense   with     oral    argument   because    the   facts     and   legal

contentions      are    adequately    presented   in    the   materials       before

this court and argument would not aid the decisional process


                                                                           AFFIRMED




                                        2